WASHBURN, J.
1. By the statute of Ohio a young man seventeen years of age, who, while in the act of committing burglary, intentionally kills another, under circumstances making him guilty of a felony, may be indicted by the grand jury for that offense, and the only court that is clothed with jurisdiction to try him for such felony is the common pleas court..
2. The fact that, under the Juvenile Court Act (Section 1639 et seq., General Code), the commission of a felony by a minor constitutes him a delinquent, does not relieve him of the consequences of his crime or abridge the right of the grand jury to indict him for such crime, or the right of the common pleas court to try him for such crime, when the juvenile court does not acquire jurisdiction of him for such delinquency before the common pleas court acquires jurisdiction of him for such felony.
(Dunlap, PJ., and Vickery, J., concur.)
For reference to full opinion see Omnibus Index, last page, this issue.